

116 S1592 IS: Cooperate with Law Enforcement Agencies and Watch Act of 2019
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1592IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Cotton (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 31, United States Code, to provide a safe harbor for financial institutions that
			 maintain a customer account or customer transaction at the request of a
 Federal or State law enforcement agency, and for other purposes.1.Short titleThis Act may be cited as the Cooperate with Law Enforcement Agencies and Watch Act of 2019.2.Safe harbor with respect to keep open letters(a)In general(1)Amendment to title 31Subchapter II of chapter 53 of title 31, United States Code, is amended by adding at the end the following:5333.Safe harbor with respect to keep open letters(a)In generalWith respect to a customer account or customer transaction of a financial institution, if a Federal, State, Tribal, or local law enforcement agency requests, in writing, the financial institution to keep that account or transaction open—(1)the financial institution shall not be liable under this subchapter for maintaining that account or transaction consistent with the parameters of the request; and(2)no Federal or State department or agency may take any adverse supervisory action under this subchapter with respect to the financial institution for maintaining that account or transaction consistent with the parameters of the request.(b)Rule of constructionNothing in this section may be construed—(1)from preventing a Federal or State department or agency from verifying the validity of a written request described in subsection (a) with the Federal, State, Tribal, or local law enforcement agency making that written request; or(2)to relieve a financial institution from complying with any reporting requirements, including the reporting of suspicious transactions under section 5318(g).(c)Letter termination dateFor the purposes of this section, any written request described in subsection (a) shall include a termination date after which that request shall no longer apply..(2)Amendment to Public Law 91–508Chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.) is amended by adding at the end the following:130.Safe harbor with respect to keep open letters(a)DefinitionIn this section, the term financial institution has the meaning given the term in section 123(b).(b)Safe harborWith respect to a customer account or customer transaction of a financial institution, if a Federal, State, Tribal, or local law enforcement agency requests, in writing, the financial institution to keep that account or transaction open—(1)the financial institution shall not be liable under this chapter for maintaining that account or transaction consistent with the parameters of the request; and(2)no Federal or State department or agency may take any adverse supervisory action under this chapter with respect to the financial institution for maintaining that account or transaction consistent with the parameters of the request.(c)Rule of constructionNothing in this section may be construed—(1)from preventing a Federal or State department or agency from verifying the validity of a written request described in subsection (b) with the Federal, State, Tribal, or local law enforcement agency making that written request; or(2)to relieve a financial institution from complying with any reporting requirements, including the reporting of suspicious transactions under section 5318(g) of title 31, United States Code.(d)Letter termination dateFor the purposes of this section, any written request described in subsection (b) shall include a termination date after which that request shall no longer apply..(b)Clerical amendments(1)Title 31The table of contents for chapter 53 of title 31, United States Code, is amended by inserting after the item relating to section 5332 the following:5333. Safe harbor with respect to keep open letters..(2)Public Law 91–508The table of contents for chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.) is amended by adding at the end the following:130. Safe harbor with respect to keep open letters..3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.